     Case 2:18-cv-02495-KJM-AC Document 19 Filed 04/21/20 Page 1 of 2

 1
     John Metsker, Esq. SBN 268977
 2   THE METSKER LAW FIRM
     P.O. Box 590881
 3   San Francisco, CA 94159
 4   Phone: 866-342-6180
     Fax: 415-500-4081
 5   jmetsker@metskerlaw.com
     Attorney for Plaintiff.
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
      ELISA M. SWEENEY,                                    No. 2:18-cv-02495-KJM-AC
11
                         Plaintiff,
12
                                                           STIPULATION AND PROPOSED ORDER
      v.                                                   FOR THE AWARD OF ATTORNEY FEES
13
                                                           PURSUANT TO THE EQUAL ACCESS TO
      ANDREW SAUL,
14    Commissioner of Social Security,                     JUSTICE ACT, 28 U.S.C. § 2412(d)
15                       Defendant.
16

17          IT IS HEREBY STIPULATED by and between the parties through their undersigned

18   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses

19   under the Equal Access to Justice Act (EAJA) in the amount of FIVE THOUSAND FIVE

20   HUNDRED dollars ($5,500). This amount represents compensation for all legal services

21   rendered on behalf of Plaintiff, to date, by counsel in connection with this civil action, in

22   accordance with 28 U.S.C. § 2412.

23          After the Court issues an order for EAJA fees and expenses to Plaintiff, the government

24   will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's

25   attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor the assignment

26   will depend on whether the fees, expenses are subject to any offset allowed under the United

27   States Department of the Treasury’s Offset Program. After the order for EAJA fees and expenses

28   is entered, the government will determine whether they are subject to any offset.


                                                       1
     Case 2:18-cv-02495-KJM-AC Document 19 Filed 04/21/20 Page 2 of 2

 1          Fees and expenses shall be made payable to Plaintiff, but if the Department of the
 2   Treasury determines that Plaintiff does not owe a federal debt, then the government shall cause
 3   the payment of fees to be made directly to the Metsker Law Firm, pursuant to the assignment
 4   executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
 5          This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
 6   attorney fees and expenses, and does not constitute an admission of liability on the part of
 7   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
 8   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
 9   EAJA attorney fees and expenses in connection with this action.
10          This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
11   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
12          Respectfully submitted April 15,2020.
13
     DATED: April 15, 2020                          /s/ John Metsker
14                                                  JOHN METSKER
                                                    (as authorized by email)
15                                                  Attorney for Plaintiff
16
     DATED: April 15, 2020                          MCGREGOR W. SCOTT
17                                                  United States Attorney

18                                                  /s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
19                                                  * As authorized via email on April 15, 2020
                                                    Special Assistant United States Attorney
20                                                  Attorneys for Defendant
21

22
                                            [PROPOSED] ORDER
23
              Pursuant to the parties’ stipulation, it is so ordered.
24
     DATE: April 20, 2020
25

26

27

28


                                                        2
